Citation Nr: 9925765	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  94-30 450	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming



THE ISSUE

Entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	G. Mark Garrison, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and F. J. 


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active duty from March 1944 to January 1946.  
This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1994 determination by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, that the appellant, the veteran's surviving spouse, 
was not entitled to accrued benefits because no benefits were 
due the veteran at the time of his death.  The appellant has 
perfected an appeal of that decision.  The case file was 
subsequently transferred to the RO in Cheyenne, Wyoming.

In her July 1994 substantive appeal, the appellant requested 
a hearing before a member of the Board at the RO.  The case 
was previously before the Board in April 1996, at which time 
it was remanded in order to provide the appellant the 
requested hearing.  The appellant and her representative 
appeared at a hearing before a RO Hearing Officer in May 
1997, during which the representative stated that the 
appellant wanted to provide evidence at a hearing before the 
Board if the claimed benefits continued to be denied.  The 
appellant was scheduled to appear at a hearing before a 
member of the Board in October 1997.  In October 1997 her 
daughter reported that she was hospitalized and would not be 
able to appear for the hearing, and asked that the hearing be 
rescheduled.

In April 1999, the Board again remanded this matter for a 
hearing before a member of the Board.  The hearing was 
scheduled for July 20, 1999, but the appellant did not 
appear.  It appears that the appellant's son contacted the RO 
on July 16, 1999, to request that a new date be scheduled for 
the hearing.  He was informed that he should file a motion 
for a new hearing.  To date, no motion has been received.  
Therefore, the Board will proceed with consideration of this 
matter.  See 38 C.F.R. § 20.704 (1998).


FINDINGS OF FACT

1.  The veteran died on September [redacted], 1984.  

2.  The appellant's request for accrued benefits was received 
no earlier than April 1994.  


CONCLUSION OF LAW

The appellant's claim for accrued benefits was not timely 
filed.  38 U.S.C.A. §§ 5107, 5121 (West 1991); 38 C.F.R. 
§ 3.1000 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In April 1994, a congressional inquiry was received by 
telephone.  It was reported that the veteran had been awarded 
pension benefits in May 1984, but had never received any 
payment.  It was also reported that the veteran had died on 
September [redacted], 1984.  It was requested that a determination 
be made as to whether any benefits were due.  Along with the 
inquiry, two letters were sent in support of the appellant's 
claim.  The first letter, dated May 1, 1984, informed the 
veteran that he had recently been awarded pension benefits by 
VA.  The RO further advised the veteran that he could visit 
or call their office for additional information or assistance 
in applying for these benefits. 

The second letter, dated June 28, 1984, requested that the 
veteran complete certain enclosed forms concerning his net 
worth.  The RO further informed the veteran that it would 
need a copy of his Social Security Award letter and a letter 
from the Ironworker's Union showing the effective date and 
monthly benefit.  The RO also indicated that if the veteran 
was to remain in the nursing home at his own expense, he was 
to have the Administrator complete certification concerning 
daily nursing home charges.  

In an April 11, 1994, letter, the RO advised the appellant 
that it had received her claim for accrued benefits.  The RO 
informed the appellant that the time limitation to file for 
accrued benefits had expired and that no accrued benefits 
could be paid.

In her May 1994 notice of disagreement, the appellant 
contended that she was never advised by VA that she had only 
one year to file for accrued benefits.  She noted that the 
veteran received a letter from VA dated May 1, 1984, advising 
him that he was entitled to a disability pension, but that he 
never received those benefits prior to his death.  

She asserted that when the veteran received the May 1984 
letter, she contacted an official at the Cheyenne VA who said 
that the veteran would be receiving approximately $5,000 in 
back benefits.  After not receiving the check in 30 days, she 
called the official, but he denied signing the May 1, 1984, 
letter and also denied speaking to her.  She noted that she 
did receive a small amount of money for VA for burial 
expenses.  She further wrote that the basis for her appeal 
was that she was never advised by VA of the one-year time 
limit for filing a claim for accrued benefits. 

In an undated letter, the veteran's son indicated that he had 
gone to a VA representative in 1973 and been told that his 
father could not receive any VA benefits.  He noted that his 
parents moved to Montana in 1980 and got in touch with the 
Billings VA.  He was promptly put in a hospital and then 
approved for a pension.  He indicated that the veteran was 
then placed in a Care Center in Sheridan, WY.  He noted that 
the appellant received a letter indicating that the veteran 
was approved and that she then received a letter rejecting 
the benefits.  The veteran's son indicated that the VA 
representative was caught trying to have both the veteran and 
the appellant sign over all their income to keep the veteran 
in the home.  He noted that his father passed away on 
September [redacted], 1984, and that the financial drain over the 
years left his mother penniless.  He stated that it was his 
belief that the Wyoming VA seriously wronged his parents and 
that the appellant should receive the last 10 years of 
benefits due to his father.  

In April 1997, the appellant was afforded a personal hearing 
at the RO.  She testified that the veteran had had a stroke 
in 1974.  He applied for veteran's care at that time, but was 
told that he was not eligible.  He was told in 1983 that he 
was entitled to apply for VA benefits.  She reported that the 
veteran was placed in a VA hospital for over two months in 
1983.  Thereafter, the veteran was transferred to a nursing 
home.  The appellant also testified that she spoke to an 
individual at the Sheridan VA who wanted both she and the 
veteran to sign over their social security checks to keep the 
veteran in the Nursing Home.  She refused and indicated that 
she took the veteran home to care for him.  

The appellant further testified that she had initially been 
told by a VA official that she would be receiving over $5,000 
in retroactive pay, but that the official subsequently denied 
this conversation.  

The appellant noted that following her submission of the 
financial records requested in the June 1984 letter, she was 
informed that they were not entitled to receive anything.  
The appellant could not remember whether she was informed of 
this decision in writing.  She indicated that she could have 
been informed but that she might have lost the correspondence 
having moved around alot.  

In support of her testimony, the appellant submitted 
photocopies of the May 1 and June 28, 1994, letters.  She 
also submitted a copy of a June 22, 1984, letter in which the 
veteran was advised that the request for a 30-day extension 
of his nursing home care had been denied and that the VA 
Contract for nursing home care would expire on June 29, 1984.  
The RO informed the appellant at that time that she should 
contact the nursing home and inform them as to her decision 
to take the veteran home or to remain at the nursing home on 
a private pay basis.  

In June 1997, an affidavit in support of the appellant's 
claim was received from M. M.  In her affidavit, Ms. M. 
reported that she had been with the appellant six months 
prior to the veteran's death and had accompanied her to the 
Sheridan VA to follow-up on problems that the appellant had 
been having in getting answers.  She noted that they met with 
the head of VA who indicated that he was in charge of making 
the decision as to whether the veteran would be entitled to 
receiving any benefits.  She further reported that this 
individual informed the appellant that she would have to sign 
over both the veteran's and her social security benefits to 
receive any benefit from VA.  She noted that the appellant 
asked what she was supposed to live on and he responded that 
it was her problem.  She indicated that she was unaware of 
whether he put this in writing.  


Analysis

The veteran's original claims folder has been lost.  Attempts 
to locate the original file have been unfruitful.  The file 
has been reconstructed.  In a case where records once in the 
hands of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

Pertinent VA governing law and regulations require that a 
specific claim in the form prescribed by the Secretary must 
be filed in order for death benefits to be paid to any 
individual.  38 U.S.C.A. § 5101(a).  In general, the payment 
of accrued benefits is governed by 38 U.S.C.A. § 5121 and 38 
C.F.R. § 3.1000, which provides that benefits which are "due 
and unpaid" to the veteran at the time of his death may be 
disbursed to eligible persons.

Except as provided for hospitalized competent veterans and in 
cases of accrued benefits payable to foreign beneficiaries, 
in cases where a veteran's death occurred on or after 
December 1, 1962, periodic monetary benefits (other than 
insurance and servicemen's indemnity) authorized under laws 
administered by the VA, to which a payee was entitled at his 
death under existing ratings or decisions, or those based on 
evidence in the file at the date of death, and due and unpaid 
for a period not to exceed two years prior to the last date 
of entitlement as provided in 38 C.F.R. § 3.500(g) will be 
paid, upon the death of such veteran, to (in the following 
prescribed order of precedence) his or her spouse, his or her 
children (in equal shares), and his or her dependent parents 
(in equal shares) or the surviving parent. 38 U.S.C.A. § 
5121(a) (West 1991); 38 C.F.R. § 3.1000(a) (1998).

Construing together the provisions of 38 U.S.C.A. §§ 5101 and 
5121, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that, in order for a 
surviving spouse to be entitled to accrued benefits, the 
veteran must have had a claim pending or been awarded unpaid 
benefits under an existing rating decision at the time of his 
death.  Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).

An application for accrued benefits must be filed within one 
year after the date of the veteran's death.  38 U.S.C.A. 
§ 5121(c) (West 1991); 38 C.F.R. § 3.1000(c) (1998).

In the instant case, the appellant has supplied evidence that 
the veteran had a claim pending or had been awarded unpaid 
benefits at the time of his death.

Assuming that the veteran's claim was pending at the time of 
his death, this issue would have been rendered a nullity as 
the United States Court of Appeals for Veterans Claims has 
held that veterans' claims do not survive their deaths.  Vda 
de Landicho v. Brown, 7 Vet. App. 42, 47 (1994).

Citing 38 U.S.C.A. § 5121(a) and (c), the Court explained 
that "[i]t is only in the accrued-benefits provisions in 
section 5121 that Congress has set forth a procedure for a 
qualified survivor to carry on, to the limited extent 
provided for therein, a deceased veteran's claim for VA 
benefits by submitting an application for accrued benefits . 
. ." Vda de Landicho at 47.  See also Smith v. Brown, 10 
Vet. App. 330 (1997).

While the appellant may make a claim based on benefits due 
the veteran at the time of his death, such a claim must be 
submitted within one year of the veteran's death.  The 
appellant concedes that the veteran died in September 1984 
and that she did not submit a claim for accrued benefits 
until 1994.  

The appellant has argued that she was unaware of the time 
limitation and should be allowed to file for accrued benefits 
as she was never informed of the time limits.  The VA does 
make a concerted effort to apprise potential beneficiaries of 
VA benefits to which they might be entitled.  However, it is 
not possible to individually notify each person of possible 
benefits.

The courts have held that government agencies, including VA, 
are not under a duty to inform potential claimants of their 
potential eligibility for benefits, where no statute or other 
law imposes such a duty.  Lyman v. Brown, 5 Vet. App. 194, 
196-197 (1993); Hill v. Derwinski, 2 Vet. App. 451 (1991); 
see also Templeton v. Office of Personnel Management, 951 
F.2d 338, 340 (1991).  In this case the Board is unaware of 
any statute or regulation imposing upon VA the duty to inform 
claimants of their potential entitlement to accrued benefits.

The Board is bound to follow the statutory requirement that 
claims for accrued benefits must be submitted within one year 
of the veteran's death.  Thus the Board must conclude that 
the appellant has not submitted a valid claim for accrued 
benefits, and therefore deny her claim.

Although the Board is mindful of the equitable arguments 
raised by the appellant, it is without jurisdiction to grant 
equitable relief.  A claim for such relief must be raised 
directly to the Secretary of VA.  Suttman v. Brown, 5 Vet. 
App. 127, 138 (1993) (the Court noted that the authority to 
award equitable relief under section 38 U.S.C.A. § 503(a) is 
committed "'to the sole discretion of the Secretary' and that 
the Board is without jurisdiction to review the Secretary's 
exercise of that discretion); see Darrow v. Derwinski, 2 Vet. 
App. 303, 306 (1992).

To avoid confusion, in a case such as this one, where the law 
and not the evidence is dispositive, the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  Cf. Fed. R. Civ. P. 12(b)(6) ("failure to state a claim 
upon which relief can be granted"). Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994); see also Giancaterino v. Brown, 7 Vet. 
App. 555, 561 (1995) (construing Sabonis, supra).  Based upon 
the foregoing, the appellant's claim for accrued benefits 
must fail due to a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet.App. 426, 430 (1994) (where the law 
and not the evidence is dispositive, the appeal to the Board 
is terminated).


ORDER

Entitlement to accrued benefits is denied.  




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

